Citation Nr: 0013183	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-19 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, L5-S1, with spondylolysis and herniated disc at L5-
S1.

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from June 1975 to March 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1998, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
December 1998.  In May 1999, the RO increased the veteran's 
rating for lumbosacral strain from noncompensable to 10 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  During the course of the appeal, the RO determined 
that the veteran had implicitly raised a claim of entitlement 
to service connection for degenerative disc disease which was 
intertwined with the increased rating issue.  The service 
connection issue was addressed in a May 1999 supplemental 
statement of the case.  Statements and testimony from the 
veteran make it clear that he is in disagreement with that 
decision.  The Board agrees with the RO's finding that the 
issues are intertwined.  


REMAND

Although a February 1999 VA examination report shows that the 
examiner dissociated the symptoms of the veteran's 
lumbosacral strain from his nonservice-connected degenerative 
disc disease, L5-S1, with spondylolysis and herniated disc at 
L5-S1, this report does not adequately describe the extent to 
which the veteran's symptoms from these two disorders can be 
dissociated from each other.  

Based on the foregoing, it is the Board's judgment that 
another examination is required in which the doctor reviews 
all records, addresses the question of the etiology of the 
veteran's degenerative disc disease, L5-S1, with 
spondylolysis and herniated disc at L5-S1 and, if possible, 
differentiates between symptomatology attributable to the 
service-connected lumbosacral strain as opposed to any other 
low back disorders. 

Therefore, this case is REMANDED for the following actions:

1.  Any pertinent VA medical treatment 
records (not already of record) should be 
associated with the claims file. 

2.  The veteran should be scheduled for a 
comprehensive VA examination of the spine 
to determine the severity of the 
veteran's service-connected lumbosacral 
strain, and to determine the etiological 
relationship, if any, between the 
veteran's service-connected lumbosacral 
strain and his nonservice-connected 
degenerative disc disease (DDD), L5-S1, 
with spondylolysis and herniated disc at 
L5-S1.  It is imperative that the claims 
file be made available to and be examined 
by the examiner in connection with the 
examination, and any indicated special 
tests should be accomplished.  
Specifically, the examiner should offer 
opinions in response to the following 
questions:  a) whether or not the DDD, 
L5-S1, with spondylolysis and herniated 
disc at L5-S1 is related to the low back 
symptoms treated during the veteran's 
military service; b) whether it is at 
least as likely as not that the veteran's 
DDD, L5-S1, with spondylolysis and 
herniated disc at L5-S1, was caused by 
his service-connected low back disorder; 
c) if the examiner finds that no such 
etiological relationship exists, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected low 
back disorder has aggravated his DDD, L5-
S1, with spondylolysis and herniated disc 
at L5-S1; and d) if aggravation is found, 
the examiner is requested to quantify the 
degree of additional disability to the 
DDD, L5-S1, with spondylolysis and 
herniated disc at L5-S1, resulting from 
aggravation by the service-connected low 
back disorder (if this cannot reasonably 
be done, the examiner should so state).  
All clinical findings should be set 
forth.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  With regard to the veteran's low 
back disorders, the examiner should, if 
possible, attempt to differentiate the 
low back symptomatology due to each.  If 
the examiner is unable to so 
differentiate low back symptomatology, he 
or she should so state. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative are free to submit 
additional evidence in 


connection with this appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



